                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


LAURA M. CISKE,

        Plaintiff,

      v.                                                  Case No. 20-CV-1154

KILOLO KIJAKAZI,
Acting Commissioner of Social Security1,

        Defendant.


                                       DECISION AND ORDER


        Laura M. Ciske seeks judicial review of the final decision of the Commissioner of the

Social Security Administration denying her application for supplemental security income

(“SSI”) under the Social Security Act, 42 U.S.C. § 405(g). For the reasons below, the

Commissioner’s decision will be reversed and the case remanded for further proceedings

consistent with this decision pursuant to 42 U.S.C. § 405(g), sentence four.

                                            BACKGROUND

        On March 1, 2018, Ciske filed an application for SSI, alleging disability beginning

May 1, 2014 (Tr. 17)2 due to bipolar disorder, anxiety (panic attacks), depression, and thyroid

dysfunction (Tr. 224). Ciske’s application was denied initially and upon reconsideration. (Tr.

17.) Ciske filed a request for a hearing, and a hearing was held before an Administrative Law




                                  
1
  The court has changed the caption to reflect Kilolo Kijakazi's recent appointment as acting commissioner.
2
  SSI is not payable prior to the month following the month in which the application was filed, see 20 C.F.R. §
416.335, thus, the ALJ must determine disability from March 1, 2018 through the date of the decision.



           Case 2:20-cv-01154-NJ Filed 09/10/21 Page 1 of 10 Document 20
Judge (“ALJ”) on October 8, 2019 (Tr. 38–68.) Ciske testified at the hearing, as did Ellen

Levine, a vocational expert. (Tr. 38.)

       In a written decision issued October 25, 2019, the ALJ found that Ciske had the severe

impairments of degenerative disc disease, persistent postural-perceptual dizziness, anxiety,

and depression. (Tr. 19.) The ALJ found that Ciske did not have an impairment or

combination of impairments that met or medically equaled one of the listed impairments in

20 C.F.R. pt. 404, subpt. P, app. 1 (the “Listings”). (Tr. 19–21.) The ALJ further found that

Ciske had the residual functional capacity (“RFC”) to perform light work, with the following

limitations: never climb ladders, ropes, or scaffolds; occasionally balance; never work at

unprotected heights or operate a motor vehicle; perform simple, routine, and repetitive tasks;

make simple work-related decisions; occasionally interact with co-workers and supervisors;

and incidentally interact with the public. (Tr. 22.)

       While Ciske had no past relevant work, the ALJ found that given her age, education,

work experience, and RFC, other jobs existed in significant numbers in the national economy

that she could perform. (Tr. 29–30.) As such, the ALJ found that Ciske was not disabled since

her application date of March 1, 2018. (Tr. 30.) The ALJ’s decision became the

Commissioner’s final decision when the Appeals Council denied Ciske’s request for review.

(Tr. 1–5.)

                                             DISCUSSION

       1.       Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); 42 U.S.C.

§ 405(g); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not


                                                2

             Case 2:20-cv-01154-NJ Filed 09/10/21 Page 2 of 10 Document 20
conclusive evidence; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal

quotation and citation omitted). Although a decision denying benefits need not discuss every

piece of evidence, remand is appropriate when an ALJ fails to provide adequate support for

the conclusions drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge”

between the evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

       2.      Application to This Case

       While Ciske does not dispute the ALJ’s determination of her physical limitations, she

raises a host of challenges to the ALJ’s consideration of her mental impairments, including:

erroneously citing her subjective mental health systems; failing to consider her bipolar

disorder; failing to properly account for her moderate limitations in concentration,

persistence, or pace; failing to properly consider the opinions of her treating mental health

providers; and failing to properly account for her social anxiety limitations in the RFC. (Pl.’s

Br., Docket # 14.)




                                               3

            Case 2:20-cv-01154-NJ Filed 09/10/21 Page 3 of 10 Document 20
       Rather than addressing each of Ciske’s alleged errors in turn, I find it more prudent to

generally address the ALJ’s assessment of Ciske’s mental health impairments. As an initial

matter, because Ciske applied for SSI, the relevant time period begins with her application

date. However, Ciske is a relatively young claimant (25 years old at the time of her

application) who alleges mental health issues dating back to childhood. In determining RFC,

the ALJ must consider all of the relevant evidence in the case record; even records pre-dating

the alleged onset date to the extent those records shed light on her conditions during the

relevant time period. See Jesus P. v. Saul, No. 19 C 2271, 2020 WL 3268515, at *5 (N.D. Ill.

June 17, 2020) (“Evidence that pre-dates [claimant’s] amended alleged onset date and post-

dates the DLI may be probative to the extent it sheds light on the nature and severity of his

condition during the relevant period.”).

       With that principle in mind, it is useful to consider the entirety of the record preceding

Ciske’s application date. In September 2012, when she was 19 years old, Ciske was admitted

to the hospital on emergency detention from the Milwaukee County Behavioral Health

Division after cutting her left wrist with a razor blade while on the telephone with the suicide

crisis center. (Tr. 334–35.) The records indicate that Ciske was “known to the behavioral

health unit from an admission last August.” (Tr. 334.) After spending approximately five days

in the hospital, Ciske’s suicidal ideations resolved, she felt “ready to leave the hospital,” and

was discharged. (Tr. 335.) Less than one year later, in May 2013, Ciske was voluntarily

admitted to the Aurora Psychiatric Hospital for approximately six days after her parents

reported her missing after being unreachable for 12 hours. (Tr. 333.) During this

hospitalization, records indicate that Ciske had been scheduled to start a new job two days

prior. (Id.) Upon discharge, while Ciske continued having suicidal thoughts, she declined


                                               4

         Case 2:20-cv-01154-NJ Filed 09/10/21 Page 4 of 10 Document 20
intensive inpatient care because she felt it would “conflict with starting a new part-time job

which she felt was more important for her transition to adulthood.” (Tr. 332.) The discharging

doctor found that “[g]iven the patient’s good symptomatic improvement and desire for

autonomy[,] will support transition to outpatient followup [sic] at her part-time job.” (Id.)

       In February 2014, Ciske’s treating therapist referred her to a day-treatment program at

Waukesha Memorial Hospital to address her anxiety symptoms, suicidal ideation, and urges

to self-harm. (Tr. 327.) Ciske was started on a low dose of gabapentin to address her

“significant anxiety,” but it had “limited effect” and she was encouraged to increase the dose.

(Tr. 328.) In June 2015, Ciske was again hospitalized for approximately three days after a

suicide attempt in which she cut her left wrist, requiring sutures. (Tr. 336.) Upon discharge,

Ciske felt a lot better and was motivated for outpatient treatment. (Id.)

       Subsequent to the June 2015 hospitalization, Ciske continued to struggle with

depression, anxiety, and suicidal ideation. In October 2017, Ciske reported alternating

between depression and feeling “okay” several times a day and noted that she struggled while

at a conference in Atlanta, having to skip half a day due to anxiety. (Tr. 356.) Ciske continued

to endorse passive suicidal ideation, depression, and social anxiety. (Tr. 356–58.)

       In March 2018, Ciske stated that her anxiety was not “too bad,” but that she also had

not been going out much. (Tr. 359.) Ciske treated for her mental health symptoms four times

in April 2018, stating that she was fearful of making telephone calls (Tr. 409) and was feeling

high anxiety (Tr. 360, 412). Ciske’s treatment was quiet for the next few months; however,

during a consultative examination in October 2018, she reported that she had not been

attending her therapy “lately” because of her anxiety. (Tr. 393.) In September, Ciske

presented with an anxious, labile, flat, and depressed affect and reported experiencing


                                               5

         Case 2:20-cv-01154-NJ Filed 09/10/21 Page 5 of 10 Document 20
negative thoughts and suicidal ideation. (Tr. 415.) Also in October 2018, Ciske reported

working sporadically driving for GrubHub (Tr. 399); however, she reported later that month

that she had not worked for GrubHub since August and was experiencing anxiety about

interacting with people (Tr. 416). By the end of October, Ciske reported not leaving her

apartment for one week, having to force herself to go out, and did some pet sitting. (Tr. 417.)

       In December 2018, Ciske began treating with Sara DeGrave, LPC. (Tr. 600.) At the

beginning of January 2019, Ciske reported having both an upcoming job interview and plans

to engage in a social outing, both prospects of which were causing her significant anxiety. (Tr.

606.) Ciske ended up not attending either the job interview or the party and noted that her

anxiety was behind not pursuing activities such as employment. (Tr. 607.) Later that month,

Ciske addressed her difficulties seeking and obtaining employment due to her anxiety at

length with her therapist (Tr. 609), nothing that she wanted and needed to find work, but

continued to avoid taking the necessary steps due to anxiety (Tr. 611). In March through May

2019, Ciske did report starting a new job, working “fairly consistently,” (Tr. 619), and feeling

motivated. (Tr. 474, 617, 621).

       On May 13, 2019, Ciske reported having an upcoming job interview that evening and

scheduled a follow-up therapy appointment for May 27. (Tr. 627.) Ciske, however, never

attended the May 27 therapy appointment and reported to her treating psychiatrist that she

had an “anxiety attack” on May 20, consisting of shaking and crying for thirty minutes. (Tr.

621.) When Ciske returned to therapy on June 19, 2019, she reported experiencing

“significant stress” since she was last seen and that although she was hired for the job, she did

not show up due to her anxiety. (Tr. 629.) Ciske reported that she was hired to start another

job that weekend, but was feeling overwhelmed and unable to cope. (Id.) She reported having


                                               6

         Case 2:20-cv-01154-NJ Filed 09/10/21 Page 6 of 10 Document 20
an inability to take significant action, but knew she needed to return to counseling to address

the issues. (Id.) On June 24, Ciske stated that she attended an orientation for a new job, and

her primary concern was starting and maintaining the job. (Tr. 631.) However, on July 1,

Ciske reported that she left the job after the second day of work, feeling unable to work. (Tr.

633.) On July 8, Ciske stated that she was unsure whether she wanted to return for therapy,

and would call when she was ready to schedule an appointment. (Tr. 635.)

       Approximately one week later, Ciske presented again to the Aurora Psychiatric

Hospital to enroll in the Partial Hospitalization Program, an intensive outpatient program

lasting about seven days. (Tr. 479, 556.) During the course of her treatment, Ciske stated that

her main goal was to get a job and work; but recognized that her anxiety continued to prevent

her from reaching her goals. (Tr. 559.) On July 23, Ciske noted that she had a job interview

and was offered the job on the spot. (Tr. 578, 581–82.) She acknowledged having anxiety

about the job, especially because she would have to deal with customers (Ciske later testified

that the job was at Starbucks, Tr. 57), but was excited and believed she could succeed (Tr.

597). However, Ciske testified that while she tried working for one day, she found it so

overwhelming that she could not focus on what the trainer was saying and her anxiety was

so bad that she hid in the back and did dishes until it was time to leave. (Tr. 57.) Ciske further

testified that she had an anxiety attack when she returned home that night. (Id.)

       While Ciske faults the ALJ for failing to consider her bipolar disorder or her limitations

in concentration, persistence, or pace, these are not the primary impairments affecting her

ability to work. Rather, her extreme social anxiety, both per her own testimony and the record

evidence, is what prevents her from working. In fact, the record is clear that while Ciske

desires to work and has made multiple attempts to work, her social anxiety disorder has


                                                7

          Case 2:20-cv-01154-NJ Filed 09/10/21 Page 7 of 10 Document 20
prevented the success of all the attempts. And while the ALJ does limit Ciske to incidental

interaction with the public, he only limits her to occasional interaction with co-workers and

supervisors. (Tr. 22.) “Occasionally” is defined as occurring from very little up to one-third of

the time (SSR 83-10); while the ALJ defined “incidental” contact as “fleeting,” meaning “it

would not be part of this person’s regular job duties to interact with the general public.” (Tr.

65.) The evidence of record, however, does not support Ciske’s ability for occasional, as

opposed to incidental, contact with supervisors and co-workers. Ciske failed every single job

attempt, her most recent one failing because her interaction with her job trainer caused such

anxiety that she could not focus and ended up retreating to the back of the store until her shift

was over. (Tr. 57.) Ciske has taken medication for anxiety for years; however, the record

supports her testimony that the anxiety “hasn’t changed much from the medications.” (Tr.

56.) And Ciske clearly is actively addressing her social anxiety issues in therapy in an attempt

to stabilize it enough to work. Perhaps Ciske’s progress in therapy will eventually get her to

that point. But I do not find the record supports the ALJ’s finding that Ciske can sustain

occasional contact with supervisors and co-workers.

       Furthermore, the records on which the ALJ relies in discounting her symptoms of

disabling anxiety fail to account for her symptoms properly or accurately. For example, the

ALJ relied on her ability to travel to a conference in Atlanta in August 2017 to conclude that

Ciske was “mentally able to travel,” (Tr. 25) while completely ignoring the fact that she had

to skip half a day of the conference due to her anxiety (Tr. 356). The ALJ further states that

Ciske was able to “leave her home daily,” would spend time with friends and family, and had

no issues getting along with co-workers. (Tr. 26.) But this does not capture the picture of

Ciske’s social anxiety disorder. For one, Ciske did not state she “left her home daily,” (i.e.,


                                               8

         Case 2:20-cv-01154-NJ Filed 09/10/21 Page 8 of 10 Document 20
that she went out in public daily). Rather, she wrote on her Adult Function Report that she

went outside daily. (Tr. 249.) One can go outside without interacting with others. Further, as

Ciske and her mother both stated, she does not have difficulty interacting with those she is

close to and comfortable with, like her family and close friends. (Tr. 395.) Nor does she fight

or have conflict with people; rather, her claim, which the record supports, is that she

experiences social anxiety when out of her home and dealing with strangers. (See id.) Again,

this can be seen by Ciske’s canceling of plans, skipping therapy appointments and half a day’s

conference, and her multiple failed attempts at employment.

       Thus, because I find the ALJ erred in his consideration of Ciske’s social anxiety

disorder, the case will be remanded for further action consistent with this opinion.

                                      CONCLUSION

       Ciske seeks reversal and remand of this case on several alleged grounds of error. I agree

the ALJ erred in his consideration of Ciske’s social anxiety disorder. Thus, the

Commissioner’s decision is reversed and the case will be remanded for further proceedings

consistent with this decision.

                                             ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

REVERSED, and the case is REMANDED for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.

         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.




                                               9

         Case 2:20-cv-01154-NJ Filed 09/10/21 Page 9 of 10 Document 20
Dated at Milwaukee, Wisconsin, this 10th day of September, 2021.

                                       BY THE COURT
                                       BY         T


                                                           _________
                                                           _____
                                                               ______
                                                               ___
                                       NAN
                                       NANCY
                                          NCY JOS
                                                JOSEPH
                                                 OSEP
                                                 OS  EPH
                                       United States Magistrate Judge




                                  10

Case 2:20-cv-01154-NJ Filed 09/10/21 Page 10 of 10 Document 20
